Mr. Chief Justice'Clarity delivered the opinion of the court: This is a claim under the Workmen’s Compensation Act as widow. Claimant’s husband died as a result of injuries arising out of and in the course of his employment on July 10, 1930, while a highway police officer under the Department of Public Works and Buildings. It appears the claimant’s husband has lost his life in the line of duty and in the- performance of his duty. The Attorney General comes and recommends that claimant be awarded a sum not to exceed $3,750.00, as provided by Section 7 (a) of the Workmen’s Compensation Act. The court is of the opinion that the claimant’s husband lost Ms life in line of duty and that it was extra hazardous employment as defined by the statutes of the State of Illinois. Therefore, this court recommends that the claimant be allowed the sum of $3,750.00.